DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on November 26, 2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3, 5-6, 8-11 and 14-20 have been amended.
Claims 1-20 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1-3, 5-6, 8-11 and 14-20 are acknowledged.  Previous 112 and Double Patenting rejections have been withdrawn accordingly. 
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:
 

The claims represent improvements to cryptocurrencies, cryptocurrency systems, cryptocurrency verification/transactional authentication, control systems employing economic principles, mobile ad hoc networks, etc.  

Examiner’s Response:  The claims are directed to the commercial interaction of transferring ownership of virtual currency, which is a method of organizing a human activity.  Additional elements were added to the claims, but the limitations are mere instructions to perform the method on a generic computer 

 Each of the independent claims recites real world interactions of the claimed system or method of operating such systems, which transform the state of another object as an intrinsic part of the process (i.e. the chain of prior owners and it is these technological systems that are improved). 

Examiner’s Response:  It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.  Further, mere manipulation of data such as through math constructs has not traditionally been deemed transformation.  (See MPEP 2106.05(c)).

The claims include activities which are not well-understood, routine and conventional.  

Examiner’s Response:  The Examiner is not talking insignificant extra-solution in step 2A.  Therefore, there is no need of re-evaluation in step 2B and the same reasoning at step 2A prong 2 would hold at step 2B.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support on applicant’s specification for the limitations on determining a consistency of solutions in the concept of verifying authenticity and ownership of a token.  The specification discloses solutions, but in the concept of network configuration (page 39).  Examiner is not clear on what solutions applicant is referring to on the claims.  Also, there is no support on applicant’s specification for the limitations on updating the chain of prior owners as the 

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.”

Regarding Claims 1, 14 and 20 the claimed invention is directed to an abstract idea without significantly more. The claims are directed to the commercial interaction of transferring ownership of virtual currency, which is a method of organizing a human activity. Other than reciting a communication network and an algorithm, nothing in the claim precludes the steps for being performed by hand. For example, representing a virtual currency, verifying authenticity and ownership, communicating over a network, initiating a transfer of  ownership, executing an algorithm by a plurality of nodes,  updating the chain of prior owners and distributing the updated chain could be performed by hand, than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the mental process and methods of organizing human activity grouping. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the representing, verifying, communicating, transferring, executing, updating and distributing steps amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Regarding dependent claims 2-4, 7-13, 15 and 17-19, these claims are directed to limitations which serve to limit the processing steps. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Regarding dependent claim 5, this claim is directed to limitations which serve to limit the transaction. This claim neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. It provides descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility.

Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Satoshi Nakamoto discloses Bitcoin: A Peer-to-Peer Electronic Cash System.


CONCLUSION

	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	

/ALLEN C CHEIN/Primary Examiner, Art Unit 3687